[nktr20191231ex1019001.jpg]
Exhibit 10.19 EMPLOYEE AGREEMENT In consideration of my employment or continued
employment by Nektar Therapeutics, its subsidiaries or affiliates (collectively,
the “Company”), I, John Northcott (name) residing at [***] (address) as of the
date I was first employed by Company as follows: 1. Entire AAgreement:: This
Agreement setss forth the completec and entire agreement between Company and me
and supersedes any and all previous oral or written communications, discussions
and agreements between Company and me with respect to the subject of this
Agreement. 2. Employment: a. Duty of LLoyalty. During the period of my
employment by the Company, I shall devote my full time and best efforts to the
business of the Company, and I shall neither pursue any business opportunity
outside the Company nor take any position with any organization other than as
authorized in writing by the Chief Executive Officer of the Company. While
employed by the Company, I will avoid all conflicts of interest and will not
compete with the Company or undertake other acts of disloyalty. b. Change in
Jobs. I agree that all of my obligations under this Agreement will remain in
full force and effect should I receive a promotion, demotion or experience a
change in job title or duties while employed by the Company. c. Employment at
Will. I agree that this Agreement does not guarantee my continued employment
with the Company. I acknowledge that, unless I enter into a written employment
agreement with the Company that provides for a specified period of employment, I
am employed "at-will," meaning that either the Company or I may terminate the
employment relationship at any time, for any or no reason, with or without cause
or prior notice. 3. Assignment of Developments: a. Assignment to Company. If at
any time or times during my employment or other association with the Company, I
shall (either alone or with others) make, conceive, create, discover, invent or
reduce to practice any development that (i) relates to the business of the
Company or any of the products or services being developed, manufactured or sold
by the Company or which may be used in relation therewith; or (ii) results from
tasks assigned to me by the Company; or (iii) results from the use of premises
or personal property (whether tangible or intangible) owned, leased or
contracted for by the Company (hereinafter collectively referred to as
"Developments"), then all such Developments and the benefits thereof are and
shall immediately become the sole and absolute property of the Company and its
assigns, as works made for hire or otherwise. I shall promptly disclose to the
Company (or any persons designated by it) each such Development. I hereby assign
all rights (including, but not limited to, rights to inventions, patentable
subject matter, copyrights and trademarks) I may have or may acquire in the
Developments, as well as all benefits and/or rights resulting therefrom, to the
Company and its assigns without further compensation and shall communicate,
without cost or delay, and without disclosing to others the same, all available
information relating thereto (with all necessary plans and models) to the
Company. b. Req uirement to Provide Assistance. I agree to assist the Company,
or its designee, at the Company's expense, in every proper way to secure the
Company's rights in the



--------------------------------------------------------------------------------



 
[nktr20191231ex1019002.jpg]
Developments and any copyrights, patents, trademarks, and trade secret rights or
other intellectual property rights in connection with any such Developments in
any and all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to the Company, its successors, assigns, and nominees the
sole and exclusive rights, title and interest in and to such Developments, and
any copyrights, patents, trademark and other intellectual property rights
relating thereto. I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue after the termination of this Agreement. If the Company is unable,
because of my mental or physical incapacity or for any other reason, to secure
my signature to apply for or to pursue any application for any United States or
foreign patents or copyright registrations covering Developments or original
works of authorship assigned to the Company as above, then I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
my agent and attorney in fact, to act for and in my behalf and stead to execute
and file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent or copyright
registrations thereon with the same legal force and effect as if executed by me.
c. Works Made For Hire. I will promptly disclose to the Company all material
which I produce, compose or write, individually or in collaboration with others,
which arises out of work delegated to me by the Company. I agree that all such
material constitutes a work for hire, and at the expense of the Company, I will
assign to the Company all my interest in such copyrightable material and will
sign all papers and do all other acts necessary to assist the Company to obtain
copyrights on such material in any and all countries. d. Ongoing Notice
Obligation. I agree that for a period of one (1) year following the termination
of my employment for any reason, I will notify the Company immediately of any
and all creations, discoveries, inventions or other developments made by me
(either alone or with others) that relate to the business of the Company or
relate to research and development in which I was involved during the course of
my employment by the Company. Any such creation, discovery, invention or other
development relating to the Company's business made by me (either alone or with
others) within one (1) year following the termination of my employment shall be
presumed to be owned by the Company. e. Inventions Not Assigned to Company. I
understand and acknowledge that the assignment of Developments under this
Agreement does not apply to an invention which qualifies fully for protection
under section 2870 California Labor Code section, a copy of which is attached as
Appendix A, which pertains to any rights I may have acquired in connection with
an invention, discovery or improvement that was developed entirely on my own
time for which no equipment, supplies, facilities or trade secret information of
the Company was used and (a) that does not relate directly or indirectly to the
business of the Company or to the Company's actual or demonstrably anticipated
research or development, or (b) that does not result from any work performed by
me for the Company. f. Disclosure of Prior Inventions. I represent that the
creations, discoveries, inventions or other developments identified in Appendix
B attached hereto ("Prior Developments"), if any, comprise all the Prior
Developments that I made or conceived prior to my employment by the Company,
which Prior Developments are excluded from this Agreement. I understand that it
is only necessary to list the title of such Prior Developments and the purpose
thereof, but not details of the Prior Development itself. IF THERE ARE ANY SUCH



--------------------------------------------------------------------------------



 
[nktr20191231ex1019003.jpg]
DEVELOPMENTS TO BE EXCLUDED, THE UNDERSIGNED SHOULD INITIAL HERE; OTHERWISE IT
WILL BE DEEMED THAT THERE ARE NO SUCH EXCLUSIONS. 4. Nondisclosure and Nonuse of
Confidential Information: I shall not at any time, whether during or after the
termination of my employment, reveal to any person or entity any Confidential
Information except to employees of the Company who need to know such
Confidential Information for the purposes of their employment, or as otherwise
authorized by the Company in writing. The term "Confidential Information" shall
include any information concerning the organization, business or finances of the
Company or of any third party which the Company is under an obligation to keep
confidential that is maintained by the Company as confidential. Such
Confidential Information shall include, but is not limited to, trade secrets or
confidential information respecting methods, scientific data or experiments,
clinical data, know- how, techniques, systems, processes, specifications,
blueprints, formulae, devices, models, software programs, works of authorship,
customer lists, customer information, financial information, pricing or
commission information, business plans, projects, plans and proposals. I shall
keep confidential all matters entrusted to me and shall not use or attempt to
use any Confidential Information except as may be required in the ordinary
course of performing my duties as an employee of the Company, nor shall I use
any Confidential Information in any manner which may injure or cause loss or may
be calculated to injure or cause loss to the Company, whether directly or
indirectly. I further recognize that Confidential Information may be embodied in
hard-copy documents, electronic records and also the content of my memories of
information that I had access to during my employment with the Company. Some of
the Confidential Information may be further protected under California law as a
trade secret as that term is defined in the Uniform Trade Secrets Act (Civil
Code section 3426.1011) 5. Nonsolicitation of Customers and Employees: I agree
that the Company has invested substantial time, effort and expense in compiling
its confidential and trade secret information and in assembling its present
personnel and customers. In order to protect the confidentiality of the
Company's sensitive information, I agree that, during my employment and for one
(1) year thereafter, I shall not do the following: a. directly or indirectly
solicit in any way any customer of the Company with the use or assistance of
Confidential Information of the Company that I obtained during my employment for
the purpose of engaging in or assisting in soliciting business from that
customer; b. solicit any person who is then in the employ of the Company to
leave the employ of the Company; or c. aid, assist or counsel any other person,
firm or corporation to do any of the above. 6. Return of Property: I shall keep
on Company's premises (except when required elsewhere in connection with the
conduct of Company's business) and shall deliver to Company upon termination of
my employment all writings related to the business of Company, and all
documents, equipment, materials and other personal property belonging to
Company. I further agree not to make or retain any copy, duplication, facsimile,
reproduction or replication of any of the foregoing except as necessary to
perform my duties as an employee of the Company. This provision pertains to hard
copy documents and any and all electronic records. 7. No Violation Of Prior
Trade Secret Or Non-Competition Agreements: I represent that the performance of
all the terms of this Agreement as an employee of this Company will not conflict
with, and will not breach, any other development assignment agreement,
confidentiality



--------------------------------------------------------------------------------



 
[nktr20191231ex1019004.jpg]
agreement, employment agreement or non-competition agreement to which I am or
have been a party. To the extent that I have confidential information or
materials of any former employer of mine, I acknowledge that the Company has
directed me to not disclose such confidential information or materials to the
Company or any of its employees, and that the Company prohibits me from using
said confidential information or materials in any work that I may perform for
the Company, and I will not bring with me to the Company, and will not use or
disclose any confidential, proprietary information, or trade secrets acquired by
me prior to my employment with the Company. I will not disclose to the Company
or any of its employees, or induce the Company or any of its employees to use,
any confidential or proprietary information or material belonging to any
previous employers or others, nor will I bring to the Company or use in
connection with my work for the Company copies of any software, computer files,
or any other copyrighted or trademarked materials except those owned by or
licensed to the Company. I am not a party to any other agreement that will
interfere with my full compliance with this Agreement. I further agree not to
enter into any agreement, whether written or oral, in conflict with the
provisions of this Agreement. 8. Choice of Law: This Agreement shall be
construed and governed by the laws of the State of California. 9. No Waiver: The
waiver of any breach of this Agreement shall not constitute a waiver of
subsequent similar of dissimilar breaches of this Agreement, or a waiver of any
of the obligations contained herein. 10. Assignment: The Company shall have the
right to assign this Agreement to its successors and assigns, and all covenants
and agreements hereunder shall inure to the benefit of and be enforceable by
said successors and assigns. 11. Right to Notify: I recognize the right of
Company to notify any third party of the existence of this Agreement and/or its
provisions and/or my agreeing to it. 12. Severability: Should a provision or
part of a provision of this Agreement be found as a matter or law to be invalid,
such finding shall not have the effect of invalidating the remainder of this
Agreement and the provision or part thereof as to which such finding of
invalidity is made shall be interpreted so as to be ineffective only to the
extent of such invalidity without invalidating the remainder of such provision
or part thereof or any of the other provisions of this Agreement. 13. Breach: I
agree that any breach of this Agreement by me will cause irreparable damage to
the Company and that in the event of such breach the Company shall have, in
addition to any and all remedies of law, the right to an injunction, specific
performance or other equitable relief to prevent the violation of my obligations
hereunder. EMPLOYEE: Signed: /s/ John Northcott Name: John Northcott Dated:
November 26, 2019



--------------------------------------------------------------------------------



 
[nktr20191231ex1019005.jpg]
Nektar Therapeutics By: /s/ Dorian Hirth Title: Sr Vice President, Human
Resources Dated: 12/4/2019 Nektar Therapeutics - Confidential May 2009 APPENDIX
A Section 2870 of California Labor Code: Application of provision providing that
employee shall assign or offer to assign rights in invention to employer. a. Any
provision and employment agreement which provides that an employee shall assign,
or offer to assign, any of his or her rights in an invention to his or her
employer shall not apply to an invention that the employee developed entirely on
his or her own time without using the employer's equipment, supplies, facilities
or trade secret information except for those inventions that either: 1 Relate at
the time of conception or reduction to practice ·of the invention to the
employer's business, or actual or demonstrably ariticipated research or
development of the employer; or 2 Result from any work performed by the employee
for the employer. b. To the extent a provision in an employment agreement
purports to require an employee to assign an invention otherwise excluded from
being required to be +assigned under subdivision (a), the provision is against
the public policy of this state and is unenforceable. Nektar Therapeutics -
Confidential May 2009



--------------------------------------------------------------------------------



 
[nktr20191231ex1019006.jpg]
Nektar Therapeutics – Confidential APPENDIX B PRIOR INVENTIONS  



--------------------------------------------------------------------------------



 